                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 UNITED STATES OF AMERICA                                                                Plaintiff

 v.                                                         Civil Action No. 3:16-cr-00101-RGJ

 PHILIP E. MICHAEL, II, ET AL.                                                        Defendants

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       The United States brings this action against Defendants Philip E. Michael, II, Meds 2 Go

Express Pharmacy, Inc. (“Meds 2 Go Express”), and Mark Reinhard alleging, among other things,

that Michael, Meds 2 Go, and Reinhard engaged in unlicensed wholesale distribution of the

prescription drug Tramadol (Count 6), and that Michael committed health-care fraud (Count 7)

and aggravated identity theft (Count 8) by submitting false insurance claims to Humana Insurance

Company (“Humana”) without the insureds’ consent and without distributing the drugs to the

insured. [DE 168, Third Sup. Ind.]. Defendants now move for an evidentiary hearing to determine

whether venue is proper for Counts 6, 7, and 8. [DE 205]. The matter is fully briefed and ripe for

judgment. [See DE 208, Response; DE 212, Reply]. Having considered the parties’ filings and

the applicable law, the Court DENIES Defendants’ Motion.

                                        BACKGROUND

       RX Limited was an international organization that marketed and sold various prescription

drugs to customers in the United States. [DE 168 at 1261–62]. RX Limited sold these drugs over

the internet and through various toll-free numbers without a physical examination or doctor-patient

relationship. Id. at 1262. RX Limited employed physicians to approve the drug orders placed with

the company and paid the physicians a commission for each order approved. Id. RX Limited



                                                1
employed pharmacies throughout the United States to fill the prescription drug orders and paid

those pharmacies a commission for orders filled. Id. Once an order was filled, the prescription

drugs were shipped to the customer via commercial carriers like the United Parcel Service

(“UPS”), with RX Limited paying the shipping costs. Id.

       Michael was an RX-Limited fulfillment pharmacist in West Virginia.             He was the

“Pharmacist in Charge” at Aracoma Drug Company (“Aracoma”) from approximately May 2005

to September 2013. [DE 168 at 1262–63; DE 205-1 at 1580–81]. Further, he was the owner and

operator of Alum Creek Pharmacy in West Virginia. [DE 168 at 1263]. He was also a part owner

of Meds 2 Go, Inc., which was a fulfillment pharmacy for RX Limited and operated as a closed-

door mail-order pharmacy until it dissolved in May 2012. [DE 168 at 1263; DE 205-1 at 1581].

Michael subsequently incorporated a new company, Meds 2 Go Express, to operate a retail

pharmacy in West Virginia. [DE 168 at 1263]. Reinhard was a pharmacist employed at Meds 2

Go Express and, later, Alum Creek Pharmacy. Id.

       On August 17, 2016, the United States indicted six defendants in ten counts for violating

twenty-six federal statutes.   [DE 1].    The United States has since filed three Superseding

Indictments adjusting the charges. [DE 25; DE 78; DE 168]. Among other things, the United

States now alleges that Michael and Reinhard shipped the prescription drug Tramadol from Meds

2 Go Express to pharmacies in Alabama and West Virginia without obtaining drug distribution

licenses for those states, as required by 21 U.S.C. § 353(e)(2)(A) (Count 6). [DE 168 at 1283–84].

The United States also charges Michael with health-care fraud in violation of 18 U.S.C. § 1347

(Count 7) and aggravated identity theft in violation of 18 U.S.C. §§ 1028A(a)(1) and (c)(11) (Count

8). Id. at 1284–85. Trial is set to begin on March 12, 2019, and Defendants now move for an




                                                2
evidentiary hearing to determine whether venue is proper. [DE 205]. The matter is fully briefed

and ripe for judgment. [See DE 208; DE 212].

                                          DISCUSSION

       Any person charged with a crime has an unequivocal constitutional right to be tried in the

forum(s) in which the crime is alleged to have been committed. United States v. Branan, 457 F.2d

1062, 1065 (6th Cir. 1972). “When venue over a criminal charge is challenged, the government

must prove by a preponderance of the evidence that venue is proper as to each individual count.”

U.S. v. Michael, No. 3:16 CR-101-CRS, 2017 WL 1788294, *2 (W.D. Ky. May 3, 2017); see also

U.S. v. Wood, 364 F.3d 704, 710 (6th Cir. 2004); Branan, 457 F.2d at 1065. If the United States

fails to produce substantiating evidence of proper venue and the defendant objects at trial, the

conviction must be overturned. United States v. Scaife, 749 F.2d 338, 346 (6th Cir. 1984). “The

necessity for proof of venue does not, however, require an allegation of venue in the indictment

itself.” Branan, 457 F.2d at 1065.

       Courts have discretion to decide whether to hold evidentiary hearings on pre-trial motions.

Nelson v. Tennessee Gas Pipeline Co., 243 F.3d 244, 249 (6th Cir. 2001). A hearing should be

held only if the moving party “allege[s] facts with sufficient definiteness, clarity, and specificity

to enable the trial court to conclude that relief must be granted if the facts alleged are proved.”

Gentile v. Cty. of Suffolk, 926 F.2d 142, 148 (2d Cir. 1991) (internal citation and quotation marks

omitted).

A. Count 6

       Count 6 charges Michael and Reinhard with shipping Tramadol from Meds 2 Go Express

to pharmacies in Alabama and West Virginia without obtaining drug distribution licenses in those

states, as required by 21 U.S.C. § 353(e)(2)(A). [DE 168 at 1283–84]. The parties now disagree



                                                 3
about whether the United States has shown that venue in the Western District of Kentucky for this

charge is proper. The Supreme Court has formulated a set of guidelines for determining criminal

venue. If the statute under which the defendant is charged contains a specific venue provision,

that provision must be honored. See Travis v. United States, 364 U.S. 631, 635 (1961); Armour

Packing Co. v. United States, 209 U.S. 56, 73–75 (1908). Otherwise, the “locus delicti must be

determined from the nature of the crime alleged and the location of the act or acts constituting

it.” United States v. Anderson, 328 U.S. 699, 703 (1946). To do so, a court must begin by

“identify[ing] the conduct constituting the offense (the nature of the crime) and then discern the

location of the commission of the criminal acts.” United States v. Rodriguez-Moreno, 526 U.S.

275, 279 (1999). If the crime consists of distinct parts occurring in different places, venue is proper

where any part of the crime occurred. See United States v. Lombardo, 241 U.S. 73, 77 (1916).

       When, like here, a crime begins in one district and ends in another, Congress has provided

that the crime may be prosecuted “in any district in which such offense was begun, continued, or

completed.” 18 U.S.C. § 3237(a); see also United States v. Elliott, 876 F.3d 855, 861 (6th Cir.

2017), cert. denied sub nom. Frial-Carrasco v. United States, 138 S. Ct. 1314 (2018). Further,

“[a]ny offense involving the use of mails, transportation in interstate or foreign commerce, or the

importation of an object or person into the United States is a continuing offense and … may be

inquired of and prosecuted in any district from, through, or into which such commerce, mail matter,

or imported object or person moves.” 18 U.S.C. § 3237(a); United States v. Wood, 364 F.3d 704,

710 (6th Cir. 2004).

       The parties do not dispute that 18 U.S.C. § 3237(a)’s “continued” language applies to this

case, which began when the Tramadol was shipped from West Virginia and concluded when the

packages were delivered in Alabama and West Virginia. But Defendants argue that venue is



                                                  4
improper because the United States’ discovery shows that Tramadol was never delivered to or

through the Western District of Kentucky on its way to Alabama or West Virginia. [DE 205-1 at

1584].    The United States responds that venue is proper because the charged offense was

“continued” in the Western District of Kentucky when the Tramadol packages traveled via UPS

from West Virginia through the Western District to Alabama and West Virginia. [DE 208-2 at

1675–76]. Finally, the United States argues that Defendants do not possess all the venue evidence

that the United States intends to introduce at trial, id. at 1676, while Defendants assert that even if

“a handful of packages did travel through the Western District, it is not enough to make venue

proper.” [DE 212 at 1712].

         In its opinion ruling on Defendants’ Motion to Dismiss Counts 6, 7, and 8, this Court ruled

that the United States had shown by a preponderance of the evidence that venue is proper in the

Western District of Kentucky with respect to Count 6. [DE 141 at 1160]. In that opinion, the

Court rejected Defendants’ argument that the Sixth Circuit’s “substantial contacts” test applied to

this case, holding that the test only applies to charges with no applicable venue provision. Id. That

was not the case here because “the United States has charged this crime as part of a continuous

course of conduct in conducting an illegal internet pharmacy operation” under 21 U.S.C. §

353(e)(2)(A) and 18 U.S.C. § 3237(a). Id. Thus, the Court ruled that venue is proper if any

packages traveled through the Western District on the way to their final destinations.              Id.

Regarding whether packages did in fact travel through the Western District—a fact that remains

in dispute—the Court noted that “[i]t is not the court’s role to weigh and determine facts which

are disputed.” Id. at 1159–60. For these reasons, the Court denied Defendants’ Motion to Dismiss.

         In their present Motion for Hearing, Defendants provide no persuasive justification for the

Court to overturn its earlier ruling. As an initial matter, the present Motion reasserts that the



                                                  5
“substantial contacts” test applies to this case and thus argues that even if packages did travel

through the Western District, venue would still be improper. [DE 212 at 1712]. Because the Court

ruled on this question in its order denying Defendants’ Motion to Dismiss, Defendants’ argument

on this point is moot. [DE 141 at 1160; DE 142].

        Similarly, the Court is still unable to rule on venue when material facts are in dispute.

Defendants are correct that “a court may resolve venue before trial when the question is one of law

and not of disputed fact.” [DE 212 at 1709 (citing United States v. Ayo, 801 F. Supp. 2d 1323,

1327 (S.D. Ala. 2011))]; see also United States v. Grenoble, 413 F.3d 569, 573 (6th Cir. 2005)

(noting that the United States “need only present proof sufficient to allow a rational trier of fact to

conclude that venue was proper by a preponderance of the evidence.”). But the parties still dispute

whether the Tramadol passed through a UPS facility in the Western District en route to its

destinations. [DE 205-1 at 1586–87; DE 208-2 at 1676–77]. When facts remain in dispute,

whether venue has been proved is a question of fact for the jury. United States v. Auernheimer,

748 F.3d 525, 532 (3d Cir. 2014); United States v. Winship, 724 F.2d 1116, 1124 (5th Cir. 1984);

United States v. Black Cloud, 590 F.2d 270, 272 (8th Cir. 1979); United States v. Gillette, 189 F.2d

449, 452 (2d Cir. 1951), cert. denied, 342 U.S. 827 (1951). Defendants thus fail to “allege facts

with sufficient definiteness, clarity, and specificity to enable the trial court to conclude that relief

must be granted if the facts alleged are proved,” Gentile, F.2d at 148, and the Motion for Hearing

is denied.

B. Counts 7 and 8

        Count 7 charges Michael with health-care fraud in violation of 18 U.S.C. § 1347 because

Michael allegedly filed claims with Humana for drugs that he did not dispense to the insured. [DE

168 at 1284]. Count 8 charges Michael with aggravated identity theft in violation of 18 U.S.C. §§



                                                   6
1028A(a)(1) and (c)(11) based on those same Humana filings, which included the insureds’

identifying information without the insureds’ consent. Id. at 1285. As with Count 6, the parties

disagree about whether the United States has shown that venue in the Western District of Kentucky

is proper for these charges. Defendants argue that the alleged crimes of health-care fraud and

aggravated identity theft were not begun, continued, or completed in the Western District of

Kentucky because the Pharmacy Provider Agreement that Michael entered into with Humana

stipulated that Michael’s claims would be processed by Argus Health Systems (“Argus”), located

in Kansas City, Missouri. [DE 212 at 1715]. The United States responds that although Argus

processed the claims, Humana contracted with Argus and was ultimately responsible for ensuring

that the claim was paid. [DE 208-2 at 1677]. The United States also argues that Michael should

have reasonably foreseen that defrauding Humana would lay venue in the Western District because

Michael entered into the Pharmacy Provider Agreement with Humana, which is based in

Louisville, not Argus. Id. at 1678.

       As with Count 6, this Court extensively considered Defendants’ arguments about these

points when it ruled on Defendants’ Motion to Dismiss. [DE 141 at 1159]. The Court rejected the

argument that Michael lacked sufficient contacts with the Western District because Humana

utilized Argus’s services, noting that venue can be proper in multiple districts. Id.; see also

18 U.S.C. § 3237(a); Elliott, 876 F.3d at 861. The Court was satisfied that the United States

“established by a preponderance of the evidence that the [Indictment] properly placed venue in the

Western District of Kentucky with respect to the crimes charged in Counts 7 and 8” because

Humana is headquartered in Louisville. [DE 141 at 1159]. In their present Motion, Defendants

do not to allege any new facts to enable the Court to conclude that relief must be granted. Gentile,

F.2d at 148. For this reason, Defendants Motion for Hearing for Counts 7 and 8 is denied.



                                                 7
                                      CONCLUSION

       Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court HEREBY ORDERS that Defendants’ Joint Motion for Evidentiary

Hearing Regarding Venue for Counts 6, 7, and 8 of the Third Superseding Indictment [DE 205] is

DENIED.




                                                       January 14, 2019




Cc:    Counsel of record




                                              8
